IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JASON D. KIRK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4806

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Jason D. Kirk, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., THOMAS, and OSTERHAUS, JJ., CONCUR.